Supreme Court
OF
NEVADA

(0) 19474 ASR

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MAURICE TERRANCE MOORE, No. 84513
Appellant,
vs.

THE STATE OF NEVADA,
Respondent.

 

 

ORDER DISMISSING APPEAL —

This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus. Eighth Judicial District
Court, Clark County; Christy L. Craig, Judge.

This court’s review of this appeal reveals a jurisdictional defect.
Specifically, the district court entered its order denying appellant’s petition
on December 10, 2021. The district court served notice of entry of that order
on appellant on December 14, 2021. Appellant did not file the notice of
appeal, however, until April 4, 2022, well after the expiration of the 30-day
appeal period prescribed by NRS 34.575. See NRAP 4(b); Lozada v. State,
110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely

notice of appeal fails to vest jurisdiction in this court). Accordingly, this

 

court
ORDERS this appeal DISMISSED.
} xX A wtf al. > J.
Hardesty :
C0 was La Yd.

 

Stiglich Herndon

 
cc: Hon. Christy L. Craig, District Judge
Maurice Terrance Moore
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
oF
NevaDA

 

 

(0) 197A